Pigott, J.
(dissenting). Small claims assessment review (SCAR) is an economical and expeditious vehicle that permits owners of real property to challenge an allegedly “unequal or excessive” assessment so long as “the property is . . . improved by a one, two or three family owner-occupied structure used exclusively for residential purposes” (RPTL 730 [1] [b] [i]). When it was enacted over 30 years ago, SCAR was greeted warmly by real property taxpayers and assessing units alike, and, through the years, our Court has acknowledged that SCAR’s statutory provisions should not be afforded a “literal and narrow interpretation! ]” which would frustrate SCAR’s statutory objectives, namely, “expedited and inexpensive review to homeowners” (Matter of Town of New Castle v Kaufmann, 72 NY2d 684, 686 [1988]; see Town of Tonawanda v Ayler, 68 NY2d 836, 838 [1986]).
In Town of New Castle, we rejected a narrow construction of the phrase “used exclusively for residential purposes” in a situation where one of the owners had utilized the residence for business purposes, albeit limited (72 NY2d at 687 [emphasis supplied]). We held that the owners should not be denied access to the “simplified assessment procedure based on such incidental use” (id.). Given the plain meaning of the statute, we could have easily afforded a strict construction to the word “exclusively” such that SCAR would not have been available to those owners. But we didn’t. We acknowledged in Town of New Castle that section 730 should not be construed so as to “frustrate [its] statutory objectives” (id. at 686).
The majority’s narrow interpretation of section 730 (1) (b) (i)’s owner-occupancy requirement constitutes a significant shift from how we have historically interpreted the SCAR statute, and, in my view, requires SCAR hearing officers and the courts to give the SCAR statutes a literal and narrow interpretation in future assessment challenges. Had Town of New Castle been decided today utilizing the same narrow construction that the majority has applied to “owner-occupancy,” then plainly a different result would have been reached: the homeowner in *56Town of New Castle would have been denied the benefit of the SCAR procedure.
In a similar vein, the majority’s decision calls into question the holding in Matter of Masters v Board of Assessors (188 AD2d 471 [2d Dept 1992]). In that case, the petitioner, who was selling his property but did not want to leave the house vacant, allowed his father-in-law to stay in the residence rent-free while it was on the market {id. at 471-472). The homeowner in Masters did not reside in the house when he challenged the assessment, but the Court, interpreting the statute liberally, held that “petitioner undoubtedly [fell] within the class of those intended to be benefitted by the procedure” {id. at 472). In light of the majority’s holding, it is doubtful that the petitioner in Masters — an owner of the property but certainly not an “occupier” of it — would have been as successful had a similar challenge been brought today.
The majority’s decision is clearly a retreat from our prior decisions, and those of the Appellate Division, liberally interpreting the SCAR statute. It makes little sense to force these petitioners to commence a “complex and expensive” formal tax proceeding (see Ayler, 68 NY2d at 838) under RPTL article 7 to simply challenge an assessment on a single family home from which petitioners derive no income and which they do not utilize for a business purpose. Because these petitioners are precisely the type of homeowners who are entitled to avail themselves of the SCAR procedure, I respectfully dissent and would reverse the order of the Appellate Division.
Chief Judge Lippman and Judges Read and Abdus-Salaam concur; Judge Pigott dissents in an opinion; Judges Stein and Fahey taking no part.
Order affirmed, with costs.